     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 1 of 57



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RANDY BOUDREAUX                                                        CIVIL ACTION

VERSUS                                                                    No. 19-11962

LOUISIANA STATE BAR
ASSOCIATION, ET AL.                                                        SECTION I

                                 ORDER & REASONS

       Before the Court are defendants’ motions to dismiss plaintiff Randy

Boudreaux’s (“Boudreaux”) complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. For the following reasons, defendants’ motions are

granted in part as set forth herein.

                                             I.

       On August 1, 2019, Boudreaux filed a complaint against the Louisiana State

Bar Association (“LSBA”), the Louisiana Supreme Court, and its seven Justices,

Bernette J. Johnson, Scott J. Crichton, James T. Genovese, Marcus R. Clark,

Jefferson D. Hughes, III, John L. Weimer, and “John Doe,” the individual who will

succeed the Honorable Greg Guidry as an Associate Justice of the Louisiana Supreme

Court from Louisiana’s First Judicial District (collectively, the “defendants”). 1 All of

the Justices are sued in their official capacities. 2

       Boudreaux is a licensed attorney in the State of Louisiana and a member of

the LSBA. 3 Pursuant to Louisiana law, Boudreaux must remain a member of the



1 R. Doc. No. 1, at 3–4 ¶¶ 12–20.
2 Id. at 4 ¶ 21.
3 Id. at 6 ¶ 26.
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 2 of 57



LSBA and pay annual dues in order to continue practicing law in the State of

Louisiana. 4 See La. R.S. § 37:211, § 37:213; La. R. Prof. Cond. § 1.1(c).

       Boudreaux opposes the laws, rules, and regulations that compel him to

associate with the LSBA and pay mandatory dues, as well as the LSBA’s use of his

mandatory dues “to fund any amount of political or ideological speech, regardless of

its viewpoint[.]” 5 Boudreaux also contends that the LSBA has insufficient safeguards

“to ensure that members are not required to pay for political and ideological speech

and other activities not germane to regulating the legal profession or improving the

quality of legal services[.]” 6

       Boudreaux asserts three claims against defendants. Boudreaux’s first claim

alleges that compelled membership in the LSBA violates his First and Fourteenth

Amendment rights to free association and free speech. 7 Boudreaux’s second claim

alleges that the collection and use of mandatory bar dues to subsidize the LSBA’s

speech, including its political and ideological speech, violates his First and

Fourteenth Amendment rights to free association and free speech, and is not

necessary to regulate the legal profession or improve the quality of legal services in

Louisiana. 8 Boudreaux’s third claim alleges that the LSBA violates his First and

Fourteenth Amendment rights by failing to provide adequate safeguards to ensure

mandatory dues are not used for impermissible activities, i.e., activities that do not



4 Id. at 6 ¶ 27.
5 R. Doc. No. 1, at 11 ¶¶ 58–59; R. Doc. No. 19, at 13.
6 R. Doc. No. 1, at 12 ¶ 62; R. Doc. No. 19, at 14.
7 R. Doc. No. 1, at 13–15 ¶¶ 70–80.
8 Id. at 15–17 ¶¶ 81–95.



                                            2
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 3 of 57



serve the purpose of improving the quality of legal services through the regulation of

the legal profession, without providing members with advance notice. 9

      Boudreaux seeks relief under 42 U.S.C. §§ 1983 and 1988, and the United

States Constitution. 10 Boudreaux asks this Court to declare the LSBA’s membership

and annual dues requirements unconstitutional and enjoin defendants from

enforcing La. R.S. §§ 37:211, 11 37:213, 12 and Rule 1.1(c) of the Louisiana Rules of

Professional Conduct, 13 which mandate these requirements. 14 Boudreaux seeks, in

the alternative, a declaration that the LSBA’s safeguards are inadequate under Keller

v. State Bar of California to ensure that LSBA members have notice that their dues

will be spent on speech that is nongermane to regulating the legal profession or

improving the quality of legal services, 15 and that such inadequacy violates his First




9 Id. at 17–19 ¶¶ 96–106.
10 Id. at 3 ¶ 7.
11 La. R.S. § 37:211 provides that the LSBA “is created and regulated under the rule-

making power of the Supreme Court of Louisiana, pursuant to a memorial addressed
to the court by the legislature in Act 54 of 1940.”
12 La. R.S. § 37:213 provides that only attorneys licensed by the Louisiana Supreme

Court are permitted to practice law in the state.
13 Louisiana Rule of Professional Conduct § 1.1(c) provides, in pertinent part, that

“[a] lawyer is required to comply with all of the requirements of the Supreme Court’s
rules regarding annual registration, including payment of Bar dues[.]” Article XVI of
the LSBA’s Articles of Incorporation is the Louisiana Rules of Professional Conduct.
14 R. Doc. No. 1, at 20 ¶¶ A–C. Boudreaux also seeks attorneys’ fees pursuant to 42

U.S.C. § 1988(b). Id. at 21 ¶ E.
15 In Keller v. State Bar of California, the United States Supreme Court held that an

integrated bar association can comply with the First Amendment with respect to
speech that may not be germane to regulating the legal profession and improving the
quality of legal services, by providing bar members with “an adequate explanation of
the basis for the fee, a reasonably prompt opportunity to challenge the amount of the
fee before an impartial decisionmaker, and an escrow for the amounts reasonably in
dispute while such challenges are pending.” 496 U.S. 1, 16 (1990) (citing Chicago

                                          3
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 4 of 57



and Fourteenth Amendment rights to freedom of speech and association. 16

Boudreaux seeks in connection with this alternative relief an injunction enjoining

defendants from collecting mandatory bar dues until the LSBA implements the

minimum safeguards required by Keller. 17

      Defendants filed motions to dismiss pursuant to Rules 12(b)(1) 18 and 12(b)(6), 19

which Boudreaux opposes. 20

                                          II.

                                          A.

      In Act 54 of 1940, the Louisiana state legislature issued a memorial to the state

supreme court directing it to exercise its inherent powers to create the LSBA, impose

a mandatory membership requirement, and provide a schedule of membership dues,

the non-payment of which would be grounds for suspension from the practice of law.

Lewis v. Louisiana State Bar Ass’n, 792 F.2d 493, 495 (5th Cir. 1986); In re Mundy,

202 La. 41, 11 So.2d 398 (1942). Pursuant to this memorial, the Louisiana Supreme

Court issued an order stating:

   The Louisiana State Bar Association is hereby organized under the rule-
   making power of the Court. The rules and regulations which shall govern it
   as an agency of the Court are [the Articles of Incorporation].




Teachers Union, Local No. 1, AFT, AFL-CIO v. Hudson, 475 U.S. 292, 310 (1986)).
These safeguards have become known as “Keller procedures.”
16 R. Doc. No. 1, at 20 ¶ D.
17 Id.
18 R. Doc. No. 17.
19 R. Doc. No. 12.
20 R. Doc. Nos. 19, 20.



                                          4
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 5 of 57



Lewis, 792 F.2d at 495. The LSBA’s Articles of Incorporation were subsequently

adopted as rules of the Supreme Court. Id.

       The LSBA is an “integrated bar”—i.e., an association of attorneys in which

membership and dues are required as a condition of practicing law—created under

state law to regulate the state’s legal profession. 21 The LSBA’s stated purpose is to

“regulate the practice of law, advance the science of jurisprudence, promote the

administration of justice, uphold the honor of the Courts and of the profession of law,

encourage cordial intercourse among its members, and, generally, to promote the

welfare of the profession in the State.” 22 The LSBA engages in a number of activities

to serve its stated purpose. 23

       Pursuant to La. R.S. §§ 37:211, 37:213, Louisiana Rule of Professional Conduct

§ 1.1(c), and the LSBA’s Articles of Incorporation and Bylaws, 24 Louisiana attorneys



21 R. Doc. No. 12-2, at 4 (citing Keller, 496 U.S. at 5 (1990)).
22 R. Doc. No. 17, at 9 (citing Articles of Incorporation, art. III, § 1).
23 These activities include administering the state’s mandatory continuing legal

education program for attorneys; maintaining a standing committee on the Rules of
Professional Conduct with functions delegated to it by the Louisiana Supreme Court;
maintaining thirty-one “sections” related to different areas of law, which are devoted
to “the improvement of professional knowledge and skill, and in the interest of the
profession and the performance of its public obligations”; providing a mediation and
arbitration service for the amicable resolution of disputes between clients and
lawyers; sponsoring the Judges and Lawyers Assistance Program (JLAP) to assist
law students, lawyers, and judges with a variety of issues, including substance abuse,
aging, and mental health issues; sponsoring a client assistance program for clients
wronged by a lawyer who have no remedy; operating a member insurance program
providing peer-reviewed access to business insurance solutions; and providing all of
the state’s attorneys with a library of information, including online resources and
access to the Louisiana Bar Journal, among other activities. Id. at 9–10.
24 See, e.g., Articles of Incorporation, art. V § 1 (requiring attorneys to annually

register with the LSBA); Bylaws, art. I § 1 (setting the rates at which attorneys must
pay dues); La. S. Ct. R. XIX, § 8(C) (“Each lawyer required by this rule to pay an

                                          5
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 6 of 57



must register annually with the LSBA and pay dues to maintain their eligibility to

practice law, with certain exceptions. 25 The annual member dues are $80 for members

who have been admitted to the LSBA for three years or less, and $200 for members

who have been admitted for more than three years. 26 Mandatory member dues fund

the LSBA. 27

       The LSBA issues delinquency notices to members who fail to register within

thirty days of receiving the LSBA’s annual registration statement or are in default of

payment. 28 A member has thirty days from receipt of a delinquency notice to register

or pay outstanding dues before the LSBA Treasurer certifies to the Louisiana

Supreme Court that he or she is ineligible to practice law. 29

       The Supreme Court is responsible for enforcing the LSBA membership and

dues requirements and does so through the Louisiana Attorney Disciplinary Board. 30




annual fee shall, on or before July 1st of each year, file with the [LSBA] a registration
statement on a form approved by the Court.”).
25 R. Doc. No. 1, at 5 ¶ 22–23. Inactive members and members who have been

admitted to the LSBA for fifty years or more are exempt. R. Doc. No. 17, at 12 (citing
Bylaws, art. I, §§ 2–3). The Board of Governors also has authority to waive dues for
members experiencing dire circumstances such as illness or financial hardship. Id.
(citing Bylaws, art. I, § 3).
26 R. Doc. No. 1 at 5 ¶ 24 (citing https://www.lsba.org/Members/Memberdues.aspx);

R. Doc. No. 17, at 12 (citing Bylaws, art. I, § 1); R. Doc. No. 19, at 8.
27 R. Doc. No. 17, at 12.
28 Id. (citing Bylaws, art. I, § 4); Articles of Incorporation, art. V § 1; La. S. Ct. R. XIX,

§ 8(D).
29 R. Doc. No. 17, at 12 (citing Bylaws, art. I, § 4); Articles of Incorporation, art. V §

1; La. S. Ct. R. XIX, § 8(D).
30 R. Doc. No. 1, at 4 ¶ 13, 7 ¶ 32.



                                              6
      Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 7 of 57



Lawyers who fail to register or pay annual dues may be disbarred and prohibited

from practicing law in the State of Louisiana. 31

                                            B.

       The LSBA advises the Louisiana legislature of its positions on pending

legislation through its Legislation Committee. Pursuant to the LSBA’s Bylaws:

     The Legislation Committee’s activities with respect to recommending
     consideration or adoption of a legislative position by the Association may
     include matters involving issues affecting the profession, the regulation of
     attorneys and the practice of law, the administration of justice, the
     availability and delivery of legal services to society, the improvement of the
     courts and the legal profession, and such other matters consistent with the
     mission and purposes of the Association. The Committee shall not involve
     itself in legislation which is ideological in nature, unrelated to the practice of
     law, or which is unnecessarily divisive.

Bylaws, art. XI, § I.

       The LSBA’s Bylaws set forth criteria to assist the Legislation Committee in

connection with any recommendation to the LSBA that the committee may be

considering relating to LSBA involvement, priorities, and implementation of

legislative positions. 32 These factors include the position of the Legislation

Committee relative to the “[i]mportance to the Bar, the legal profession, the

administration of justice and to society as a whole,” “[e]xpectations of the public,

legislators, and members of the profession regarding the Bar’s role in the particular

issue involved,” the level of support for the position within the profession, the




31 Id. at 5–6 ¶ 25 (citing In re Fisher, 24 So. 3d 191 (La. 2009) and In re Smith, 17 So.
3d 927 (La. 2009)); see also La. Sup. Ct. Rule XIX § 9(a), 10A(1); La. R. Prof. Cond. §
1.1(c).
32 R. Doc. No. 19, at 9.



                                             7
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 8 of 57



“[l]ikelihood of success within the legislative process,” whether the expertise of

lawyers is uniquely helpful to understanding the issue, the currency of the issue, the

image of the profession, the importance of the position to the practice of law, and the

opportunity for impact. 33

       Recommendations for positions on pending legislation from the Legislation

Committee must be presented to the Board of Governors, which can disapprove a

position by a vote of at least seventy-five percent of the Board’s members present and

voting at the meeting. 34 Members are advised of the LSBA’s legislative positions via

timely publication “in at least one of [the LSBA’s] regular communications vehicles”

and by electronic notice. 35

       Boudreaux alleges that the Legislation Committee has taken positions on more

than 407 bills considered by the Louisiana legislature since 2007. 36 Boudreaux

further asserts that the Legislation Committee lobbied in Baton Rouge against

certain legal reform efforts, such as reducing the threshold amount to request a jury

in civil matters, requiring judges to file financial statements with the Board of Ethics,

and allowing school professionals with training and concealed carry permits to carry

weapons in schools. 37




33 R. Doc. No. 1, at 7–8 ¶ 38; Bylaws, art. XI, § 2.
34 R. Doc. No. 17, at 10–11; Bylaws, art. XI, § 3. The Board of Governors of the LSBA
is composed of representatives from different geographic districts. R. Doc. No. 17, at
8–9 (citing Articles of Incorporation, art. VII, § 1).
35 R. Doc. No. 1, at 11 ¶ 55 (citing Bylaws, art. XI, § 5); R. Doc. No. 17, at 11 (same).
36 R. Doc. No. 1, at 9 ¶ 45.
37 Id. at 9 ¶ 46.



                                           8
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 9 of 57



      A member of the LSBA who “objects to the use of any portion of the member’s

bar dues for activities he or she considers promotes or opposes political or ideological

causes” may file an objection with the Executive Director of the LSBA. 38 After a

written objection has been received, the Executive Director must promptly determine

the pro rata amount of the objecting member’s membership dues devoted to the

challenged activity, and place such amount in escrow pending the Board of Governors’

determination of the merits of the objection. 39 Within sixty days, the Board of

Governors will either give a pro rata refund to the objecting member or refer the

action to arbitration. 40 Boudreaux does not allege that he has ever utilized the LSBA’s

dues refund procedure to object to legislative positions with which he disagrees.

      Boudreaux notes that according to the LSBA’s dues notice, three percent of

membership dues are devoted to “government relations” and not deductible as a

business expense for federal income tax purposes. 41 Boudreaux also highlights that

the LSBA does not inform its members “whether any past expenditures of member

dues on ‘government relations’ were germane to the purpose of improving the quality

of legal services and regulating the legal profession.” 42




38 Id. at 10 ¶ 51 (citing Bylaws, art. XII, § 1(A)); R. Doc. No. 17, at 11 (same).
39 R. Doc. No. 17, at 11–12 (citing Bylaws, art. XII, § 1(A)).
40 Id. at 12.
41 R. Doc. No. 1, at 9 ¶ 47.
42 Id. at 9 ¶ 48.



                                            9
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 10 of 57



         A June 2019 resolution from the LSBA’s House of Delegates suspended the

Legislation Committee and all related activities until the January 2020 House of

Delegates meeting. 43

                               III. Rule 12(b)(1) Motion

         The Court must first consider whether it has subject matter jurisdiction over

Boudreaux’s claims before reaching the merits of such claims. Pursuant to Rule

12(b)(1), “[a] case is properly dismissed for lack of subject matter jurisdiction when

the court lacks the statutory or constitutional power to adjudicate the case.” Home

Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)

(citation omitted). “The burden of proof for a Rule 12(b)(1) motion to dismiss is on the

party asserting jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir.

2001). “When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12

motions, the court should consider the Rule 12(b)(1) jurisdictional attack before

addressing any attack on the merits.” Id.

         When applying Rule 12(b)(1), a court may dismiss an action for lack of subject

matter jurisdiction “on any one of three separate bases: (1) the complaint alone; (2)

the complaint supplemented by undisputed facts evidenced in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Spotts v. United States, 613 F.3d 559, 565–66 (5th Cir. 2010).

         When subject matter jurisdiction is challenged, the Court first considers

whether the defendant has made a “facial” or a “factual” attack upon the complaint.



43   R. Doc. No. 17, at 11.

                                            10
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 11 of 57



Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). “A motion to dismiss for

lack of standing is factual rather than facial if the defendant submits affidavits,

testimony, or other evidentiary materials.” Superior MRI Servs., Inc. v. Alliance

Healthcare Servs., Inc., 778 F.3d 502, 504 (5th Cir. 2015). When a defendant makes

a factual attack on the complaint, the plaintiff is “required to submit facts through

some evidentiary method and has the burden of proving by a preponderance of the

evidence that the trial court does have subject matter jurisdiction.” Paterson, 644

F.2d at 523. In the case of a facial attack, the court “is required to look to the

sufficiency of the allegations in the complaint because they are presumed to be true.”

Id. “Ultimately, a motion to dismiss for lack of subject matter jurisdiction should be

granted only if it appears certain that the plaintiff cannot prove any set of facts in

support of his claim that would entitle plaintiff to relief.” Ramming, 281 F.3d at 161

(quoting Home Builders Ass’n, 143 F.3d at 1010).

                                 A. Tax Injunction Act

         Defendants argue that the Tax Injunction Act (the “TIA”) precludes the Court

from exercising jurisdiction over Boudreaux’s claims. 44 Under the TIA, a district

court lacks jurisdiction over any action that would “enjoin, suspend or restrain the

assessment, levy or collection of any tax under State law where a plain, speedy and

efficient remedy may be had in the courts of such State.” 28 U.S.C. § 1341.

         The TIA “imposes drastic limitations on the federal judiciary’s ability to

meddle with a local concern as important and sensitive as the collection of taxes.”



44   Id. at 13.

                                          11
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 12 of 57



Home Builders, 143 F.3d at 1010 (citing Rosewell v. LaSalle Nat’l Bank, 450 U.S. 503,

522 (1981)). Congress designed the TIA “expressly to restrict the jurisdiction of the

district courts of the United States over suits relating to the collection of State taxes.”

Hibbs v. Winn, 542 U.S. 88, 104 (2004); see also United Gas Pipe Line Co. v. Whitman,

595 F.2d 323, 326 (5th Cir. 1979) (explaining that federal courts have interpreted the

TIA as “a broad jurisdictional impediment to federal court interference with the

administration of state tax systems” rather than as a “narrow statute aimed only at

injunctive interference with tax collection”).

                                              i.

         The Fifth Circuit employs a bifurcated analysis to determine whether the TIA

bars federal jurisdiction:

      First, [it must be determined] . . . whether the law in question imposes a tax
      or merely a regulatory fee. Only if the law imposes a tax does the act preclude
      a federal district court from exercising jurisdiction. Second, even if the law
      imposes a tax for purposes of the Tax Injunction Act, a district court may
      decline to exercise jurisdiction only if the state court is equipped to furnish
      the plaintiffs with a plain, speedy, and efficient remedy. That is, the act does
      not divest district courts of jurisdiction if state court remedies are inadequate.

Home Builders, 143 F.3d at 1010 (citations omitted).

         The Court’s initial inquiry, therefore, is whether the LSBA’s mandatory dues

constitute a “tax” for purposes of the TIA. Boudreaux argues that the LSBA’s

mandatory dues are a “classic fee” and not a tax because they are not designed to

increase the state’s general revenue, but rather are a part of the state’s regulatory

scheme for the legal profession. 45 Defendants argue that the mandatory dues are a



45   R. Doc. No. 19, at 16.

                                             12
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 13 of 57



license tax, and assert that both the Louisiana Supreme Court and the United States

Court of Appeals for the Fifth Circuit have previously held that bar association dues

are state license taxes. 46

         “What constitutes a ‘tax’ for purposes of the Tax Injunction Act is a question of

federal law.” Id. at 1010 n.10 (citation omitted). “The label affixed to an ordinance by

its drafters has no bearing on the resolution of the question.” Id. (citation omitted).

However, federal courts may consider the state supreme court’s characterization of

the payment at issue. Lipscomb v. Columbus Mun. Separate Sch. Dist., 269 F.3d 494,

500 n.13 (5th Cir. 2001). The Fifth Circuit provides several characteristics that

differentiate a tax from a regulatory fee:

      [T]he classic tax sustains the essential flow of revenue to the government,
      while the classic fee is linked to some regulatory scheme. The classic tax is
      imposed by a state or municipal legislature, while the classic fee is imposed
      by an agency upon those it regulates. The classic tax is designed to provide a
      benefit for the entire community, while the classic fee is designed to raise
      money to help defray an agency’s regulatory expenses.

Home Builders Ass’n of Miss., Inc., 143 F.3d at 1011 (collecting cases); see also Neinast

v. Texas, 217 F.3d 275, 278 (5th Cir. 2000) (“The classic fee is imposed (1) by an

agency, not the legislature; (2) upon those it regulates, not the community as a whole;

and (3) for the purpose of defraying regulatory costs, not simply for general revenue-

raising purposes.”) (citation omitted).




46   R. Doc. No. 17, at 14.

                                             13
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 14 of 57



                                          ii.

      Turning to the first factor, as numbered in Neinast, the Louisiana state

legislature enacted the LSBA’s mandatory dues requirement. Although the LSBA

sets the rate at which members must pay dues, its authority to do so derives from the

state legislature.   As stated previously, the Louisiana state legislature issued a

memorial to the Louisiana Supreme Court to create a bar association and impose

mandatory dues. See In re Mundy, 202 La. 41, 11 So.2d 398 (1942) (holding that bar

association dues are state license taxes levied by the express authority of the

Louisiana state legislature in Act 54 of 1940). Furthermore, the Fifth Circuit does not

view the LSBA as a state agency, but rather as an individual agent of the Louisiana

Supreme Court. Lewis, 792 F.2d at 497 n.4. In connection with the first factor, the

Court also considers the state supreme court’s characterization of the dues as taxes.

In re Mundy, 202 La. 41, 11 So.2d 398 (1942). Accordingly, this factor weighs in favor

of a finding that the dues are a tax.

      Turning to the second factor, only LSBA members, the people whom the LSBA

regulates, must pay dues, rather than the public at large. This factor favors a finding

that LSBA dues are a fee. See Neinast, 217 F.3d at 278 (holding that because the

charge was imposed only on a narrow class of persons—disabled people wanting a

handicapped placard—the second factor suggested that the charge was a fee).

      The third factor, whether the purpose of LSBA dues are for general revenue

raising purposes to provide a benefit for the entire community, or rather only to raise

money to defray the LSBA’s regulatory expenses, is significant. Stated differently,



                                          14
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 15 of 57



the critical question is the ultimate use of the funds or purpose of the assessment.

See Neinast, 217 F.3d at 278; Henderson v. Stalder, 407 F.3d 351, 357–58 (5th Cir.

2005); Valero Terrestrial Corp. v. Caffrey, 205 F.3d 130, 134 (4th Cir. 2000) (holding

that when the charge appears to fall somewhere in the middle of the spectrum

between tax and fee, the most important factor becomes the purpose behind the

statute or regulation which imposes the charge).

      Fifth Circuit decisions analyzing the third factor provide guidance. In Home

Builders, the Fifth Circuit held that an “impact fee ordinance” that required

developers and builders in new residential areas to pay a fee for each planned

residential dwelling unit was a tax because it was “designed to protect and promote

the public health, safety and welfare of an entire community[.]” 143 F.3d at 1012.

Pursuant to the preamble of the ordinance that imposed the assessment, its purpose

was to ensure that developers and builders would pay their fair share of providing

and maintaining essential municipal services, including streets, fire and police

departments, and parks and recreation. Id. at 1009.

      By contrast, in Neinast, the Fifth Circuit held that a state’s $5.00 charge per

handicapped placard was a fee because the state code mandated that such charges be

deposited into the state highway fund to help defray the cost of providing the disabled

parking placards. 217 F.3d at 278. That is, the state legislature did not impose the

fee for general revenue-raising purposes—funds that would benefit the public at

large—but rather for the specific purpose of funding the handicapped placards

themselves.



                                          15
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 16 of 57



      In Henderson, the court found that Louisiana’s specialty license plate

registration fees were taxes. 407 F.3d at 357. The court reasoned that because the

fees “exceed[ed] the ordinary motor vehicle registration fees . . . and an additional

handling charge[,] they [were] not tied to vehicle regulation as such.” Id. Pursuant to

the Louisiana statutes implementing the charges, such charges would be used for a

number of purposes ranging from park development to university education to

adoption support. Id. at 358. These purposes provided a benefit to the public at large

and were not “regulatory” as to the specialty plate purchasers. Id.; see also American

Council of Life Insurers v. District of Columbia Health Benefit Exchange Authority,

815 F.3d 17, 19 (D.C. Cir. 2016) (noting that the key question is “whether a charge

raises revenue merely to cover the cost of offering a service to the payers of the fee

(including financing regulatory systems applicable to them), or whether it also raises

revenue for purposes that aren’t especially beneficial or useful to the payers”).

      The court in Henderson also noted that charges that are imposed to control

certain activities, not to raise revenue, are more likely to be fees than taxes. See

Henderson, 407 F.3d at 356 (citing Hager v. City of West Peoria, 84 F.3d 865, 871 (7th

Cir. 1996) (holding that graduated fees on the weight of truckloads had been

legislated to discourage heavy trucks from using a particular road and thus “were

passed to control certain activities, not to raise revenue”)).

      Mandatory bar dues are imposed to fund the LSBA, that is, to defray the

LSBA’s costs—which seems to suggest that LSBA dues are fees. Neinast, 217 F.3d at

278. However, the LSBA’s purpose, and thus the purpose of collecting dues,



                                           16
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 17 of 57



encompasses more than the regulation of attorneys, cf. id., or the control of certain

behavior, cf. Hager, 84 F.3d at 871. 47 Importantly, attorneys, the group of people who

must pay the tax and whom the LSBA regulates, are not the only people who benefit

from the LSBA’s purpose and activities. Henderson, 407 F.3d at 358; American

Council, 815 F.3d at 19. Rather, the public at large benefits from key aspects of the

LSBA’s stated purpose—promoting the administration of justice, advancing the

science of jurisprudence, and upholding the honor of Louisiana state courts. See

Jackson v. Leake, 476 F. Supp. 2d 515, 522 (E.D.N.C. 2006), aff’d, 524 F.3d 427 (4th

Cir. 2008) (holding that surcharges imposed on attorneys to fund the North Carolina

Public Campaign Financing Fund were a tax, because the purpose of the Public

Campaign Financing Fund benefitted the public at large, namely, to promote fair

judicial elections and the impartiality of the state court system).

      The LSBA engages in a number of activities that serve the entire community,

rather than just licensed Louisiana attorneys. These activities include maintaining

“sections,” related to different areas of law, devoted to “the improvement of

professional knowledge and skill, and in the interest of the profession and the

performance of its public obligations” 48; providing a mediation and arbitration service




47 Boudreaux admits in his complaint that “[t]he LSBA generally functions as an
interest group or trade association . . . not as a regulatory body.” R. Doc. No. 1, at 6 ¶
31.
48 For example, the purpose of the Alternative Dispute Resolution Section, in part, is

“to develop and promote reasonable dispute resolution alternatives to litigation for
use by the public . . . [and] to educate the public . . . regarding such alternatives[.]”
Bylaws, art. IX § 1(2).

                                           17
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 18 of 57



for the amicable resolution of disputes between clients and lawyers; and sponsoring

a client assistance program for clients wronged by a lawyer who have no remedy. 49

       Accordingly, having balanced all factors, the Court concludes that LSBA dues

must be characterized as taxes for purposes of the TIA. See Livingston v. North

Carolina State Bar, 364 F. Supp. 3d 587, 594 (E.D.N.C. 2019) (holding that bar dues

are taxes under the TIA). 50

                                           iii.

       Although LSBA dues are considered taxes for purposes of the TIA, the Court

may only decline to exercise jurisdiction if Louisiana state courts are equipped to

furnish Boudreaux with a plain, speedy, and efficient remedy. Home Builders, 143

F.3d at 1010. Boudreaux does not challenge the adequacy or availability of a remedy

in Louisiana state court, but the Court will nevertheless briefly address why such

remedies are adequate.

     As the Fifth Circuit explained in Home Builders:

     State courts are equipped to furnish a plain, speedy, and efficient remedy if
     they provide a procedural vehicle that affords taxpayers the opportunity to
     raise their federal constitutional claims. That is, a state’s remedy is adequate
     when it provides taxpayers with a complete judicial determination that is
     ultimately reviewable in the United States Supreme Court. Importantly,



49 R. Doc. No. 17, at 9–10. The Court highlights these activities to illustrate its point
that the LSBA funds activities that benefit the public at large. The Court also
recognizes that the principal consideration is the purpose underlying the collection of
LSBA dues, that is, to fund the LSBA’s stated purposes, not the actual expenditure
of such dues. Home Builders, 143 F.3d at 1011–12.
50 Contrary to defendants’ assertion, the Fifth Circuit did not hold in Lewis that LSBA

dues were license taxes for purposes of the TIA. Rather, the Fifth Circuit relied upon
the Louisiana Supreme Court’s characterization of dues as taxes to determine that a
judgment against the LSBA would be satisfied with public funds. 792 F.2d at 498.

                                           18
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 19 of 57



    though, the state remedy need not be the best of all remedies. It need only be
    adequate.

Id. at 1012 (citations and quotation omitted).

          As a preliminary matter, the fact that Boudreaux challenges the

constitutionality of the LSBA’s imposition of mandatory dues to practice law does not

overcome the jurisdictional bar created by the TIA, so long as Louisiana state courts

offer Boudreaux an adequate remedy. See Bland v. McHann, 463 F.2d 21, 26–27 (5th

Cir. 1972). “Taxpayers challenging a state tax must bring their claims in state court

and seek review of claims of unconstitutionality under the United States Constitution

by writ to the United States Supreme Court.” Robert J. Caluda, APLC v. City of New

Orleans, 403 F. Supp. 3d 522, 533 (E.D. La. 2019) (Morgan, J.) (citing Bland, 463 F.2d

at 24).

          Louisiana law provides a legal remedy to plaintiffs challenging the

constitutionality of a state tax in state court, as well as the ability to seek declaratory

relief. La. R.S. § 47:1576(D); La. Code Civ. P. arts. 1871–72. These statutes provide

taxpayers with complete judicial determinations that are ultimately reviewable in

the United States Supreme Court. See ANR Pipeline Co. v. La. Tax Com’n, 646 F.3d

940, 947–48 (5th Cir. 2011). Therefore, Louisiana state court affords Boudreaux a

plain, speedy, and efficient remedy.

                                            iv.

          The TIA divests this Court of subject matter jurisdiction, though only as to

Boudreaux’s second claim, i.e., challenging the constitutionality of the collection of

mandatory bar association dues. Boudreaux’s second claim seeks to enjoin the


                                            19
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 20 of 57



collection of state taxes, that is, LSBA dues. 51 Such a restraint on the collection of

state taxes is the classic remedy that the TIA bars federal courts from providing when

the state courts are equipped to furnish the plaintiff with a plain, speedy, and efficient

remedy. Henderson, 407 F.3d at 359 (concluding that the TIA applies only where the

“state taxpayers seek federal court orders enabling them to avoid paying state taxes”)

(internal quotations and emphasis omitted); 28 U.S.C. § 1341.

      Defendants do not argue that the TIA similarly precludes jurisdiction over

Boudreaux’s first and third claims, 52 but the Court will briefly address why it retains

jurisdiction over such claims.

      The TIA precludes federal court jurisdiction only when the “primary purpose”

of the lawsuit is to restrain the collection of taxes. Muhammad v. United States, No.

05-0812, 2005 WL 2001145, at *2 (E.D. La. July 15, 2005) (Lemmon, J.) (citing Linn

v. Chivatero, 714 F.2d 1278, 1282 (5th Cir. 1983)); Pendleton v. Heard, 824 F.2d 448,

451–52 (5th Cir. 1987). If the purpose of the suit has only an incidental connection

to taxation, the TIA does not apply. Peddleton, 824 F.2d at 452 (citing Linn, 714 F.2d

at 1282).

      In Peddleton, plaintiffs challenged the county board of supervisors’ practices of

withdrawing notices of bond issues each time a protest was filed, rather than holding

an election as required by state law, and noticing five separate bond issues in

different districts instead of noticing a single bond issue county-wide. Id. at 451. Both



51R. Doc. No. 1, at 20 ¶ C.
52 R. Doc. No. 17, at 13 (“The [TIA] precludes federal court jurisdiction over
[Boudreaux’s] claims regarding the collection of mandatory bar association dues.”).

                                           20
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 21 of 57



challenges were brought pursuant to Section 5 of the Voting Rights Act. Id. The Fifth

Circuit held that the TIA did not divest federal courts of jurisdiction because plaintiffs

were not challenging the bond issues themselves, but rather the obstruction of their

right to vote on those bond issues. Id. Plaintiffs asserted that the board’s practices

created new voting practices or procedures which violated the Voting Rights Act, and

thus sought to vindicate voting rights, not to impede the levy, assessment, or

collection of state taxes. Id.

       In connection with his first claim, Boudreaux seeks an injunction permanently

enjoining defendants from enforcing the Louisiana statutes, rules, and regulations

that compel membership in the LSBA. The primary purpose of Boudreaux’s first

claim is to challenge the constitutionality of mandatory association in the LSBA, not

the imposition of LSBA dues. Boudreaux’s first claim, if successful, would only enjoin

defendants from compelling membership in the LSBA, not from collecting taxes. Any

effect on the collection of LSBA dues would merely be incidental to Boudreaux’s first

claim. See Linn, 714 F.2d at 1282 (holding that the Anti-Injunction Act, which

precludes federal courts from exercising jurisdiction to enjoin the collection of a

federal tax, did not apply because the purpose of the suit was the recovery of

unlawfully seized property, with only an incidental connection to taxation);

Pendleton, 824 F.2d at 450. Thus, the primary purpose of Boudreaux’s first claim is

not to restrain the collection of taxes and it is not barred by the TIA.

       In connection with his third claim, Boudreaux seeks an injunction

permanently enjoining defendants from collecting mandatory bar dues until the



                                           21
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 22 of 57



LSBA adopts the minimum safeguards required by Keller. The primary purpose of

Boudreaux’s third claim is to challenge the adequacy of the LSBA’s Keller

procedures—not to restrain the collection of taxes. Similar to the plaintiffs’ claims in

Peddleton, Boudreaux’s third claim challenges not the taxes themselves, but rather

the manner in which LSBA members may exercise their rights to object to the

expenditures of such taxes. 824 F.2d at 451. Although Boudreaux’s third claim, if

successful, would enjoin the collection of LSBA dues, such restraint on the collection

of taxes would be incidental to the claim’s primary purpose and extend only until the

LSBA’s Keller procedures met minimum constitutional standards. Accordingly, the

primary purpose of Boudreaux’s third claim is not to restrain the collection of taxes

and it is not barred by the TIA.

                               B. Principles of Comity

         Defendants argue that principles of comity preclude federal court jurisdiction

over all of Boudreaux’s claims, including those to which the TIA does not apply. 53 The

Court will only consider defendants’ argument as it pertains to Boudreaux’s first and

third claims, as the Court is precluded from exercising jurisdiction over Boudreaux’s

second claim pursuant to the TIA. “Under this doctrine, federal courts refrain from

‘interfer[ing] . . . with the fiscal operations of the state governments . . . in all cases

where the Federal rights of the persons could otherwise be preserved unimpaired.’”

Direct Marketing Ass’n v. Brohl, 575 U.S. 1, 15 (2015) (citing Levin v. Commerce

Energy, Inc., 560 U.S. 413, 422 (2010) (internal quotation marks omitted)).



53   Id. at 16–18.

                                            22
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 23 of 57



      In Levin, the Supreme Court held that the comity doctrine is more expansive

than the TIA. 560 U.S. at 417. The case involved a suit brought in federal court by

natural gas marketers against the Ohio state tax commissioner challenging the

constitutionality of three exemptions offered to their competitors only. Id. at 418.

Although the TIA did not apply, the Supreme Court noted nevertheless that

“[c]omity’s constraint has particular force when lower federal courts are asked to pass

on the constitutionality of state taxation of commercial activity.” Id. at 421. The Court

reasoned that “the Ohio courts are better positioned than their federal counterparts

to correct any [constitutional] violation” because “when unlawful discrimination

infects tax classifications or other legislative prescriptions, the Constitution simply

calls for equal treatment.” Id. at 426, 431–32 (emphasis in original). Thus, if the Ohio

taxation scheme was unconstitutional, “surely the Ohio courts [were] better

positioned to determine—unless and until the Ohio Legislature weigh[ed] in—how to

comply with the mandate of equal treatment.” Id. at 429 (citation omitted).

      The Court was unclear about just how expansive the doctrine is, and in

precisely what kinds of tax cases it is most pressing. See Normand v. Cox

Communications, LLC, 848 F. Supp. 2d 619, 625 (E.D. La. 2012) (Vance, J.). The

Court did, however, delineate several factors for federal courts to consider: first,

whether the plaintiff seeks federal court review of matters over which the state enjoys

wide regulatory latitude, such as commercial matters; second, whether the claimed

constitutional violation involves “any fundamental right or classification that attracts

heightened judicial scrutiny”; third, whether plaintiffs seek federal court aid “in an



                                           23
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 24 of 57



endeavor to improve their competitive position”; and fourth, whether the state court

is better positioned than its federal counterpart “to correct any violation because they

are more familiar with state legislative preferences and because the TIA does not

constrain their remedial options.” Levin, 560 U.S. at 431–32 (distinguishing Hibbs,

542 U.S. at 93–94, which held that principles of comity did not bar the action, on the

grounds that “state courts would have no greater leeway than federal courts to cure

the alleged [constitutional] violation,” because only one remedy would redress the

plaintiffs’ grievance in either state or federal court—invalidation of the allegedly

unconstitutional tax credit); see also Normand, 848 F. Supp. 2d at 625.

      In Normand, the defendant-corporation challenged the applicability of a

Louisiana sales tax to its video programming services. 848 F. Supp. 2d at 620. The

defendant had already pursued one of three available remedies under Louisiana law

to challenge its unfavorable tax assessment, and the plaintiff-Parish, having

determined that the defendant did not properly invoke the remedy, elected to initiate

one of its three remedies under Louisiana law, a summary court proceeding, to

enforce and collect sales tax owed. Id. at 620–22. The Parish then filed an action in

state court to convert the final assessment into a court judgment executable against

the defendant’s assets outside of the Parish, and the defendant removed the case to

federal court. Id. at 622.

      The federal district court, analyzing each of the factors set forth in Levin, held

that principles of comity counselled against exercising jurisdiction over the case,

because entertaining such a suit would disrupt Louisiana’s detailed framework and



                                          24
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 25 of 57



streamlined process for adjudicating tax disputes. Id. at 624–27. Moreover, the court

reasoned, exercising federal jurisdiction would allow out-of-state defendants to make

an “end run around” this framework simply by refusing to pay their taxes, defaulting

on their administrative rights, and removing the subsequent collection actions to

federal court. Id. at 624. The summary court proceeding afforded to tax collectors

under Louisiana law would cease to be an option. Id.

      The first two Levin factors weigh in favor of abstention. Considering the first

factor, states generally do enjoy wide regulatory latitude over attorneys licensed to

practice law within the state. See Middlesex Cty. Ethics Committee v. Garden State

Bar Ass’n, 457 U.S. 423, 432–33 (1982). As to the second factor, Boudreaux’s claims

do not involve any fundamental right or classification that requires heightened

judicial scrutiny. See Levin, 560 U.S. at 431 (abstaining when confronted with equal

protection and dormant commerce clause claims); Normand, 848 F. Supp. 2d at 625

(abstaining when confronted with a due process claim); Rainbod Trout Farms, Inc. v.

Brownback, No. 11-1290, 2012 WL 3879890, at *5 (D. Kan. Sept. 6, 2012) (abstaining

when confronted with a First Amendment claim because such a claim would not

require heightened judicial scrutiny).

      The third and fourth factors, however, counsel against abstention. Plaintiff is

not seeking federal court aid in an endeavor to improve a competitive position or

completely foreclose a remedial option provided for by Louisiana law. 54 And, contrary



54Defendants argue that the third factor counsels in favor of abstention because if
Boudreaux’s claims are successful, “competitive advantages [will] reemerge among
the Bar[.]” Id. at 18. It is unclear what competitive advantages defendants refer to

                                         25
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 26 of 57



to defendants’ argument, unlike the state courts in Levin, Louisiana courts are not

better positioned than a federal court to remedy Boudreaux’s alleged constitutional

violations. 55 Only one remedy would redress Boudreaux’s grievances with respect to

each claim: as to Boudreaux’s first claim, an injunction prohibiting defendants from

conditioning the right to practice law on membership in the LSBA and, as to

Boudreaux’s third claim, an injunction enjoining the LSBA from collecting dues until

its Keller procedures satisfied minimum constitutional standards. Levin, 560 U.S. at

431.

        Furthermore, there were other compelling reasons for abstention in Levin and

Normand that are not present here. Exercising jurisdiction over Boudreaux’s first

and third claims and providing Boudreaux relief as to those claims, assuming such

claims are successful, would not disrupt or interfere with Louisiana’s detailed

framework for streamlining and adjudicating tax disputes. Cf. Normand, 848 F.

Supp. 2d at 624. The Court would not have to pursue the “ambitious solution” of

“reshap[ing] the relevant provisions of [the state’s] tax code.” Cf. Levin, 560 U.S. at

429. Moreover, Boudreaux’s claims do not involve state taxation of commercial

activity, and Louisiana state courts are not better positioned than a federal court to

determine whether the LSBA’s compelled membership requirement and/or the

inadequacy of the LSBA’s Keller procedures violate Boudreaux’s First and Fourteenth

Amendment rights. Cf. id. at 421, 429.



and how such advantages are of the type contemplated by the Supreme Court in
Levin.
55 Id.



                                          26
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 27 of 57



       For the foregoing reasons, the Court declines to exercise its discretion to

abstain from adjudicating Boudreaux’s first and third claims based on principles of

comity.

                                     C. Standing

       Defendants next challenge Boudreaux’s standing to bring his claims. The

Court will only address defendants’ standing argument as it pertains to Boudreaux’s

first and third claims because, for the reasons previously addressed, the Court lacks

subject matter jurisdiction over Boudreaux’s second claim. If Boudreaux lacks Article

III standing as to either claim, the Court must dismiss that claim pursuant to Federal

Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. Little v. KPMG

LLP, 575 F.3d 533, 541 (5th Cir. 2009). Boudreaux must show that the facts alleged,

if proved, would confer standing upon him. Steel Company v. Citizens for a Better

Environment, 523 U.S. 83, 104 (1998).

                                            i.

       Article III of the U.S. Constitution limits federal jurisdiction to justiciable

“Cases” and “Controversies.” A plaintiff must have standing to meet the “case-or-

controversy” requirement. McCardell v. U.S. Dept. of Housing and Urban

Development, 794 F.3d 510, 516–17 (5th Cir. 2015). Without standing, a plaintiff’s

claim may not proceed. N.A.A.C.P. v. City of Kyle, Tex., 626 F.3d 233, 237 (5th Cir.

2010). The party invoking federal jurisdiction bears the burden of establishing

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). Additionally, “a

plaintiff   must   demonstrate   standing        separately   for   each   form   of   relief



                                          27
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 28 of 57



sought.” Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc.,

528 U.S. 167, 185 (2000).

         Article III standing is established when a plaintiff has an injury that is: “(1)

concrete, particularized, and actual or imminent ([a] so-called injury ‘in fact’); (2)

fairly traceable to the challenged action; and (3) redressable by a favorable

ruling.” McCardell, 794 F.3d at 517 (citing Monsanto Co. v. Geerston Seed Farms, 561

U.S. 139, 149 (2010)). “Article III standing requires a plaintiff seeking injunctive

relief to allege ‘actual or imminent’ and not merely ‘conjectural or hypothetical’

injury.” Frame v. City of Arlington, 657 F.3d 215, 235–36 (5th Cir. 2011) (en banc). A

plaintiff seeking injunctive relief also bears the additional burden of establishing a

“real or immediate threat that the plaintiff will be wronged” in the future. City of Los

Angeles v. Lyons, 461 U.S. 95, 111 (1983).

                                            ii.

         Boudreaux has standing to bring his first claim for relief. Boudreaux alleges

that compelled membership in the LSBA violates his First and Fourteenth

Amendment rights to free association and free speech, and that he is injured by such

compelled membership because “he does not wish to associate with the LSBA, its

other members, or its political and ideological speech.” 56

         Boudreaux has successfully demonstrated a genuine threat of imminent future

harm as to his first claim. It is undisputed that the LSBA requires membership in

order to practice law in Louisiana, and that Boudreaux must remain a member of the



56   R. Doc. No. 1, at 12 ¶ 60, 13–15 ¶¶ 70–80.

                                            28
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 29 of 57



LSBA and continue to pay dues if he wishes to continue practicing law in the state.

These requirements compel speech and association in a way that Boudreaux alleges

are unconstitutional. He has thus alleged concrete and particularized harm. See

Mississippi State Democratic Party v. Barbour, 529 F.3d 538, 545 (5th Cir. 2008)

(holding that the plaintiff “unquestionably pleaded a constitutional injury” by

alleging that the challenged statute required it to unwillingly associate with certain

individuals) (citations omitted).

       Moreover, these alleged constitutional violations will persist unless the law is

changed or enforcement is enjoined. This continuing harm satisfies the cognizable

future injury element of standing for a plaintiff seeking injunctive relief and

establishes that Boudreaux’s first claim is not moot, 57 as the injury is not speculative

and is certain to recur in the future. See Lyons, 461 U.S. at 111; Tex. Office of Public

Utility Counsel v. F.C.C., 183 F.3d 393, 413–414 (5th Cir. 1999) (holding that a case

becomes moot only if “there is no reasonable expectation that the alleged violation

will recur” and “interim relief or events have completely and irrevocably eradicated

the effects of the alleged violation”).

       Boudreaux’s first claim for relief is also ripe for review—the only remaining

question is purely legal, and further factual development is not required. 58 Orix




57 Defendants argue that Boudreaux’s claims are moot because “[m]ost of the conduct
discussed in the [c]omplaint already occurred.” R. Doc. No. 17, at 23.
58 Defendants argue that Boudreaux’s claims are not ripe because the LSBA has

suspended the activities of the Legislative Committee. Id. Such an argument is
irrelevant to Boudreaux’s first claim challenging the LSBA’s mandatory association
requirement.

                                           29
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 30 of 57



Credit All., Inc. v. Wolfe, 212 F.3d 891, 895–96 (5th Cir. 2000) (citing Abbott

Laboratories v. Gardner, 387 U.S. 136, 149 (1967)).

         Enforcement of La. R.S. §§ 37:211, 37:213 and Louisiana Rule of Professional

Conduct § 1.1(c) causes the alleged burden on Boudreaux’s constitutional rights, and

enjoining their enforcement would redress those alleged constitutional harms. This

connection to Boudreaux’s alleged harm establishes causation and redressability, the

final two elements of standing. Lujan, 504 U.S. at 560–61. Accordingly, the Court

finds that Boudreaux has standing to bring his first claim for relief.

                                            iii.

         Boudreaux does not have standing to bring his third claim for relief and,

therefore, the Court must dismiss count three for lack of subject matter jurisdiction.

See Little, 575 F.3d at 541.      Boudreaux alleges that the LSBA fails to provide

adequate safeguards to ensure that mandatory dues are not used for impermissible

activities, i.e., activities that do not serve the purpose of improving the quality of legal

services through regulation of the legal profession, and that such a failure violates

his First and Fourteenth Amendment rights. 59

         Boudreaux argues that the LSBA’s Keller procedures are insufficient for

primarily two reasons: (1) they do not provide him with “adequate information about

[the LSBA’s] activities to allow him to determine whether his dues are being used

appropriately,” because the LSBA only provides information about its legislative




59   R. Doc. No. 1, at 2 ¶ 5; 17–19 ¶¶ 96–106.

                                            30
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 31 of 57



positions, 60 and (2) the LSBA imposes an unreasonable burden on members who wish

to exercise their First and Fourteenth Amendment rights by objecting to the LSBA’s

legislative positions, because members must “constantly monitor LSBA publications

for possible notices of political and ideological activity[.]” 61

       Defendants argue that Boudreaux lacks standing to bring this claim because

he does not allege an actual, concrete injury, he has not availed himself of available

state court procedures, that is, the LSBA’s Keller procedures, and he cannot identity

a cognizable future injury. 62 Defendants further argue that Boudreaux’s failure to

allege any specific past LSBA resolution with which he disagrees and/or his failure

to have filed a Keller objection that was ignored or refused by the LSBA deprives him

of standing. 63

       Boudreaux argues in response that whether he disagrees with any of the

LSBA’s resolutions is irrelevant to whether the state may force him to fund them,

and “[w]hat matters is that he does not wish to associate with the LSBA and does not

wish to pay for any of the LSBA’s political speech, regardless of its viewpoint[.]” 64




60 Id. at 18 ¶¶ 99–100.
61 Id. at 19 ¶ 101.
62 R. Doc. No. 17, at 16, 20–22. Defendants also argue that Boudreaux lacks standing

because LSBA dues are taxes, and “state taxpayers have no standing under Article
III to challenge state tax or spending decisions simply by virtue of their status as
taxpayers.” Id. at 20 (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 346 (2006)).
The Court need not address this argument, however, because Boudreaux lacks
standing to bring his third claim on other grounds, as discussed infra.
63 Id. at 20–21.
64 R. Doc. No. 19, at 21.



                                             31
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 32 of 57



      Boudreaux invokes Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 876 (1998) for

the proposition that he is not required to object to the LSBA’s use of his mandatory

dues through its Keller procedures before initiating suit in federal court. 65 In Air Line

Pilots, the Supreme Court held that a nonunion employee was not required to exhaust

the union’s procedures prescribed by Hudson, 475 U.S. at 310 before challenging the

union fee in federal court. 523 U.S. at 875–77. The Supreme Court adopted the

procedures outlined in Hudson for bar associations in Keller. 66

      Even assuming that the reasoning of Air Line Pilots applies in the context of a

challenge to an integrated bar association’s use of mandatory bar dues, and thus that

Boudreaux was not required to object to any use of his dues via the LSBA’s Keller

procedures before filing suit in federal court, Boudreaux still has not alleged an injury

in connection with his third claim that is concrete, particularized, and actual or

imminent. In Air Line Pilots, the Supreme Court ultimately found unpersuasive the

defendant-union’s argument that it would not have clear notice as to which of its

expenditures a plaintiff opposed unless the plaintiff was first required to exhaust

Hudson procedures. Id. at 878. The court reasoned that a federal-court plaintiff

cannot “file a generally phrased complaint, then sit back and require the union to

prove the ‘germaneness’ of its expenditures without a clue” as to which expenditures




65Id. at 23.
66Boudreaux also argues that he was not required to bring his claims via the LSBA’s
Keller procedures because such procedures would not have provided him with the
opportunity to challenge the sufficiency of the procedures themselves. Id. The Court
need not resolve this issue because, as discussed infra, Boudreaux lacks standing to
bring his third claim on other grounds.

                                           32
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 33 of 57



the plaintiff opposed. Id. “Agency-fee challengers, like all other civil litigants, must

make their objections known with the degree of specificity appropriate at each stage

of litigation their case reaches[.]” Id.

         The same reasoning applies here. Although Boudreaux may not have been

required to object via the LSBA’s Keller procedures before proceeding in federal court,

he cannot file a complaint generally challenging the sufficiency of the LSBA’s Keller

procedures without establishing that he has personally suffered a concrete and

particularized injury that is actual or imminent.

         Boudreaux’s first alleged injury, that the LSBA is violating his First and

Fourteenth Amendment rights because its Keller procedures fail to provide him with

information regarding “other activities” that the LSBA “may [be] engage[d] in” that

he “could challenge as not germane to improving the quality of legal services and

regulating the practice of law,” is merely hypothetical. 67 The possibility that the

LSBA could be engaging in activities with which Boudreaux could disagree does not

establish that he has suffered, or is subject to a real or imminent threat that he will

suffer, an actual or imminent injury. Boudreaux does not identify any activity for

which he had no notice that the LSBA actually engaged in, funded by his mandatory

dues, that he would have objected to had he had notice that the LSBA was going to

engage in such an activity. Boudreaux similarly does not identify any of the LSBA’s

legislative resolutions with which he disagrees, or allege that had he had sufficient

advance notice of a particular resolution, he would have objected to such resolution.



67   R. Doc. No. 1, at 18 ¶ 100 (emphasis added).

                                           33
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 34 of 57



         Boudreaux’s second alleged injury, that the LSBA’s Keller procedures place an

undue burden on members’ abilities to protect their First Amendment rights because

the LSBA does not provide members with information regarding its proposed

legislative positions “in a consistent, accessible format on a regular basis,” 68 is

similarly hypothetical and not sufficiently concrete or particularized to provide

Boudreaux with standing. Boudreaux alleges that “requiring members to constantly

monitor LSBA publications for possible notices of political and ideological activity”

imposes “an unreasonable burden on members who wish to protect their First

Amendment rights.” 69 Boudreaux does not allege that the LSBA’s Keller procedures

have placed an undue burden on him that has made it difficult for him to protect his

First Amendment rights. Alleging that other members of the LSBA may possibly be

facing an undue burden does not establish that Boudreaux himself is suffering from

a concrete injury. Ellison v. Connor, 153 F.3d 247, 255 (5th Cir. 1998) (quoting Moose

Lodge No. 107 v. Irvis, 407 U.S. 163, 166 (1972)) (“[A] plaintiff ‘may not seek redress

for injuries done to others.’”). Boudreaux likewise fails to establish a real or

immediate threat that he will be wronged in the future by this alleged undue burden.

         Boudreaux fails to allege an injury in fact that is fairly traceable to defendants’

challenged actions and redressable by this Court, and thus lacks standing to assert

his third claim for relief. Boudreaux’s third claim is dismissed pursuant to Rule




68   Id. at 19 ¶ 101.
69   Id. (emphasis added).

                                             34
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 35 of 57



12(b)(1) of the Federal Rules of Civil Procedure. Accordingly, the Court need not

resolve defendants’ other arguments for dismissal of Boudreaux’s third claim.

                                D. Burford Abstention

       Defendants argue that the Court should exercise its discretion to abstain from

this matter pursuant to Burford v. Sun Oil Co., 319 U.S. 315 (1943). 70 Boudreaux

argues in opposition that a challenge to a state bar rule does not present the “difficult

questions of state law” required for Burford abstention. 71 The Court will only address

defendants’ argument as it pertains to Boudreaux’s remaining claim, count one,

challenging the constitutionality of compelled membership in the LSBA.

       The Burford abstention doctrine allows federal courts to dismiss a case only if

it presents:

     [D]ifficult questions of state law bearing on policy problems of substantial
     public import whose importance transcends the result in the case then at bar,
     or if its adjudication in a federal forum would be disruptive of state efforts to
     establish a coherent policy with respect to a matter of substantial public
     concern.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 726–27 (1996) (citations and quotation

omitted).

       The Burford line of cases reveals several factors that are relevant in making

this determination: (1) whether the cause of action arises under federal or state law;

(2) whether the case requires inquiry into unsettled issues of state law, or into local

facts; (3) the importance of the state interest involved; (4) the state’s need for a



70R. Doc. No. 17, at 24–27.
71R. Doc. No. 19, at 26 (citing LeClerc v. Webb, 270 F. Supp. 2d 779, 795 (E.D. La.
2003) (Zainey, J.), aff’d, 419 F.3d 405 (5th Cir. 2005)).

                                            35
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 36 of 57



coherent policy in that area; and (5) the presence of a special state forum for judicial

review. Wilson v. Valley Elec. Membership Corp., 8 F.3d 311, 314 (5th Cir. 1993). The

Court is not persuaded that it should abstain from this matter because four of these

factors weigh against abstention.

      Defendants argue that the first factor weighs in favor of abstention because

Boudreaux’s declaratory judgment claim is “the core of [his] complaint,” and such a

claim arises under state law. 72 Defendants assert that Boudreaux’s declaratory

judgment claim “does not present a federal question, but rather only a federal defense

to a potential claim under state law[.]” 73 Defendants acknowledge that Boudreaux’s

claim for injunctive relief presents a federal question, but argue that this is of little

weight because Burford itself involved a claim that a state commission’s order

violated the federal Constitution. 74

      “‘A suit arises under the law that creates the cause of action.’” NiGen Biotech,

L.L.C. v. Paxton, 804 F.3d 389, 395 (5th Cir. 2015) (quoting Am. Well Works Co. v.

Layne & Bowler Co., 241 U.S. 257, 260 (2015)). “Since a declaratory judgment action

is inherently anticipatory,” for a suit to arise under federal law, “the federal issue

must form part of the hypothetical well-pleaded complaint that the declaratory

judgment defendant would have filed but for the anticipatory action.” Id. (citation

omitted). “Where . . . a plaintiff brings a declaratory judgment claim pursuant

to 28 U.S.C. §§ 2201 and 2202, in applying the well-pleaded complaint rule [the Court



72 R. Doc. No. 17, at 25.
73 Id.
74 Id. at n.49.



                                           36
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 37 of 57



must] ask whether ‘if the declaratory judgment defendant brought a coercive action

to enforce its rights, that suit would necessarily present a federal question.’” New

Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 329 (5th Cir. 2008) (quoting

Franchise Tax Bd. of State of Cal. v. Construction Laborers Vacation Trust for

Southern Cal., 463 U.S. 1, 19 (1983)) (citing TTEA v. Ysleta del Sur Pueblo, 181 F.3d

676, 681 (5th Cir.1999)).

       Boudreaux’s declaratory judgment claim seeks to resolve whether defendants

may constitutionally enforce the LSBA’s mandatory membership requirement, that

is, whether such a requirement complies with the First and Fourteenth Amendments.

If the Louisiana Supreme Court, LSBA, and Justices—the declaratory judgment

defendants—brought an action to enforce the mandatory membership requirement

pursuant to La. R.S. §§ 37:211, 37:213 and Louisiana Rule of Professional Conduct §

1.1(c), such an action would arise exclusively under state law. Although Boudreaux

also seeks a declaration that these state laws are violative of the First and Fourteenth

Amendments, such a claim arises as an anticipatory federal defense to a state law

cause of action. See id.

      However, contrary to defendants’ assertion, Boudreaux’s declaratory judgment

claim is not “the core of his complaint,” and does not make the fact that Boudreaux’s

claim for injunctive relief arises under federal law irrelevant. In Burford, plaintiffs

asserted state law claims challenging an order of the Texas Railroad Commission and

argued that the order denied them due process of law. 319 U.S. at 317. “The

constitutional challenge was of minimal federal importance, involving solely the



                                          37
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 38 of 57



question whether the commission had properly applied Texas’ complex oil and gas

conservation regulations.” New Orleans Public Service, Inc. v. Council of City of New

Orleans, 491 U.S. 350, 360 (1989) (discussing Burford, 319 U.S. at 331). “The Burford

Court repeatedly emphasized that state law issues were predominant and that the

federal constitutional claim bordered on the frivolous.” Sierra Club, 112 F.3d 789, 799

n.2 (5th Cir. 1997) (Benavides, J., dissenting) (citing Burford, 319 U.S. at 325, 328);

see also Wilson, 8 F.3d at 314 n.3 (“Although Burford itself involved federal and state

law claims, the federal constitutional issue was not substantial.”) (citation omitted).

      Unlike in Burford, the constitutional issue—whether the LSBA’s mandatory

association requirement violates the First and Fourteenth Amendments—is the only

issue that must be decided as to Boudreaux’s first claim for declaratory and injunctive

relief. Accordingly, because Boudreaux’s declaratory judgment claim does not require

the application of complex state regulation and the sole issue arises under federal

law, this factor weighs against abstention.

      Second, the case does not involve a “difficult question of state law” or inquiry

into local facts, because the interpretation of La. R.S. §§ 37:211, 37:213, and

Louisiana Rule of Professional Conduct § 1.1(c) compelling membership in the LSBA

is not at issue. Rather, the only issue is whether that requirement is constitutional.

LeClerc, 270 F. Supp. 2d at 795 (holding that because the meaning of the challenged

Louisiana Supreme Court rule was not at issue, and the only issue was whether that

rule was in conflict with certain federal laws, Burford abstention did not apply).

Therefore, this factor weighs against abstention.



                                          38
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 39 of 57



      The third factor, the importance of the state interest, is the only factor that

weighs in favor of abstention. Defendants correctly recognize that this lawsuit

involves questions of substantial state concern, as the licensing and regulation of

lawyers is a matter in which Louisiana has substantial interests. 75 See Leis v. Flynt,

439 U.S. 438, 442 (1979) (“Since the founding of the Republic, the licensing and

regulation of lawyers has been left exclusively to the States and the District of

Columbia within their respective jurisdictions.”); LeClerc, 270 F. Supp. 2d at 795

(noting that “bar admission is distinctly a matter in which Louisiana has substantial

interests” and that the Louisiana Supreme Court “has unique knowledge and

familiarity with the considerations at stake when licensing lawyers”).

       Turning to the fourth factor, although declaring the LSBA’s mandatory

association requirement unconstitutional and enjoining the enforcement of such

requirement would disrupt the LSBA’s operations, the LSBA’s regulation of attorneys

is not similarly complex to those regulatory schemes that courts have held compel

abstention due to the state’s need for a coherent policy in those areas. 76 Burford, 319




75 Id. at 26.
76 The cases defendants cite in support of their argument that state regulation of bar
governance “is recognized as an important [s]tate interest sufficient to support
abstention” are unpersuasive because they are distinguishable from the case at hand.
R. Doc. No. 27, at 11. See Middlesex Cty., 457 U.S. at 434–35 (abstaining on the basis
of Younger v. Harris, 401 U.S. 37 (1971), because state attorney disciplinary
proceedings were pending); Castellanos-Bayouth v. Puerto Rico Bar Ass’n, 483 F.
Supp. 2d 167, 173 (D.P.R. 2007) (same); Nationwide Mut. Ins. Co. v. Unauthorized
Practice of Law Comm. of State Bar of Texas, 283 F.3d 650, 655 (5th Cir. 2002)
(abstaining from exercising jurisdiction to interpret a Texas statute forbidding the
unlicensed practice of law and rule on its federal constitutionality because there was
a lack of state court precedent on the issue).

                                          39
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 40 of 57



U.S. at 316–34 (abstaining from exercising federal jurisdiction because of the

complexity, volume, and interdependence of oil cases, and because federal

intervention would result in needless confusion and conflict with the state system);

Sierra Club v. City of San Antonio, 112 F.3d 789, 794 (5th Cir. 1997) (holding Burford

abstention applicable because “there is a need for unified management and decision-

making regarding the aquifer, since allowing one party to take water necessarily

affects other parties”); Felmeister v. Office of Attorney Ethics, a Div. of the New Jersey

Administrative Office of the Courts, 856 F.2d 529, 534 (3d Cir. 1988) (holding Burford

abstention inapplicable to an action challenging the constitutionality of attorney

advertising rules on free speech grounds because the case did “not present the sort of

complex, technical, regulatory scheme to which the Burford abstention doctrine

usually is applied”). Accordingly, this factor counsels against abstention.

         The fifth and final factor also counsels against abstention because there is not

a special state forum for judicial review of Boudreaux’s claim. See Burford, 319 U.S.

at 320, 325–27 (observing that the regulatory commission had primary jurisdiction,

with a special system of centralized judicial review). Defendants argue that the

LSBA’s Keller procedures provide a special state forum for review because such

procedures allow Boudreaux to challenge the disposition of his licensure dues. 77 Such

an     argument     is   irrelevant   to   Boudreaux’s   first   claim,   challenging   the

constitutionality of the mandatory membership requirement.




77   R. Doc. No 17, at 27.

                                              40
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 41 of 57



        Defendants also argue that “the LSBA’s annual meetings provide a venue at

which [Boudreaux] can express his position as to the use of LSBA funds[,]” and the

state court system is available. 78 The LSBA’s annual meetings clearly would not

provide Boudreaux with the relief he seeks. Likewise, defendants’ argument that the

state court system is a special state forum for review is illogical. It is the presence of

a special system—besides that of just the state court system—which weighs in favor

of abstention.

        Accordingly, the Court declines to exercise its discretion to abstain from

Boudreaux’s first claim pursuant to Burford.

                               E. Eleventh Amendment

        Defendants next argue that the Eleventh Amendment of the United States

Constitution divests this Court of subject matter jurisdiction over Boudreaux’s

claims. 79 Because the Court lacks subject matter jurisdiction over Boudreaux’s second

and third claims for the reasons previously discussed, the Court will only consider

defendants’ argument as it pertains to Boudreaux’s first claim.

        “[T]he Eleventh Amendment generally bars suits in federal court by a citizen

of a state against his state or a state agency or department.” Word of Faith World



78   Id.
79   Id. at 28–29. The Eleventh Amendment provides:

      The Judicial power of the United States shall not be construed to extend to
      any suit in law or equity, commenced or prosecuted against one of the United
      States by Citizens of another State, or by Citizens or Subjects of any Foreign
      State.

U.S. Const. amend. XI.

                                           41
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 42 of 57



Outreach Ctr. Church, Inc. v. Morales, 986 F.2d 962, 965 (5th Cir. 1993)

(citing Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)

and Hirtz v. Texas, 974 F.2d 663, 665 (5th Cir. 1992)). The Fifth Circuit has

previously recognized that the LSBA is an individual agent of the Louisiana Supreme

Court and may invoke Eleventh Amendment protection. See Lewis, 792 F.2d at 497.

Similar relief is available to the Louisiana Supreme Court itself. Southern Christian

Leadership Conference v. Supreme Court of State of La., 252 F.3d 781, 783 n.2 (5th

Cir. 2001) (“[I]t is well established that the Eleventh Amendment protects state

supreme courts[.]”) (citation omitted).

         However, where state officials are sued in their official capacities, the doctrine

of Ex parte Young may operate as an exception to the Eleventh Amendment (the

“Young exception”). Under Ex parte Young, the Eleventh Amendment does not bar a

suit for injunctive relief against state officials in their official capacities alleged to be

acting in violation of federal law. Word of Faith, 986 F.2d at 965 (citing Ex

parte Young, 209 U.S. 123 (1908)).

         Defendants do not argue that the Eleventh Amendment bars suits for

prospective injunctive relief against state officials in their official capacities to enjoin

federal constitutional violations. 80 Rather, defendants assert that Boudreaux’s suit is

barred because defendants have not threatened and are not about to commence




80   R. Doc. No. 17, at 28–29.

                                             42
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 43 of 57



proceedings against him to enforce any of the statutes or rules addressed in his

complaint. 81

      Two analyses help determine whether the Young exception applies to the

relevant state official. Paxton, 943 F.3d at 998. First, the court must conduct

a “straightforward inquiry into whether the complaint alleges an ongoing violation of

federal law and seeks relief properly characterized as prospective.” Id. (quoting

Verizon Maryland, Inc. v. Public Service Commission of Maryland, 535 U.S. 635, 645

(2002)). Next, the court must “also decide whether the official in question has a

‘sufficient connection [to] the enforcement’ of the challenged act.” Id. (quoting Young,

209 U.S. at 157) (citation omitted).

      Boudreaux’s complaint alleges an ongoing violation of federal law and seeks

relief properly characterized as prospective. He asserts that the Louisiana statutes

and Louisiana Supreme Court rule mandating membership in the LSBA to practice

law in the state violates the United States Constitution, and he seeks only injunctive

and declaratory relief, not a money judgment or any other retrospective relief. 82 See

Dubuc v. Michigan Bd. of Law Examiners, 342 F.3d 610, 616 (6th Cir. 2003) (holding

that state bar association officials were not entitled to immunity under the Eleventh



81 Id. Defendants do not specifically argue that the Louisiana Supreme Court or the
LSBA is immune from suit pursuant to the Eleventh Amendment. Rather, defendants
argue that the Louisiana Supreme Court is not a proper defendant because it is not
a juridical entity. R. Doc. No. 12-2, at 16–17. The Court addresses this argument in
section IV.B.
82 Boudreaux also seeks attorney’s fees pursuant to 42 U.S.C. § 1988(b). R. Doc. No.

1, at 21 ¶ E. Such fees are not barred by the Eleventh Amendment. Jones v. Texas
Juvenile Justice Dept., 646 F. App’x 374, 377 n.15 (5th Cir. 2016) (citing Warnock v.
Pecos Cty., Tex., 88 F.3d 341, 343 (5th Cir. 1996)).

                                          43
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 44 of 57



Amendment in a suit challenging the constitutionality of the Michigan Bar

Association’s rules governing admissions); Roe No. 2 v. Ogden, 253 F.3d 1225, 1233–

34 (10th Cir. 2001) (holding that members of the Colorado State Board of Law

Examiners were not entitled to immunity under the Eleventh Amendment from a

lawsuit challenging the constitutionality of a bar admission requirement mandating

that bar applicants disclose certain personal information).

         Next, the Justices of the Louisiana Supreme Court have a sufficient connection

to the enforcement of La. R.S. §§ 37:211, 37:213, and Louisiana Rule of Professional

Conduct § 1.1(c). What constitutes a sufficient “connection to enforcement” is not clear

from Fifth Circuit jurisprudence. See Paxton, 943 F.3d at 999 (noting that panels in

the Fifth Circuit are split as to whether the official must have “the particular duty to

enforce the statute in question and a demonstrated willingness to exercise that duty”

or, rather, whether the state officer only must have some connection with the

enforcement of the statute) (quoting Okpalobi, 244 F.3d at 416); Air Evac, 851 F.3d

at 518. The Court need not resolve which standard Ex parte Young requires, because

the Justices fall within the Young exception under either formulation.

         The Court rejects the argument that defendants must have threatened to

commence proceedings or must have been about to commence proceedings against

Boudreaux in order to trigger the Young exception. 83 Direct enforcement of the

challenged law by state officials is not required to apply the Young exception.

Supreme Court of Virginia v. Consumers Union of U.S., Inc., 446 U.S. 719, 736–37



83   See R. Doc. No. 17, at 29.

                                           44
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 45 of 57



(1980) (holding that the law has not developed so as to force plaintiffs to await the

institution of state-court proceedings against them in order to assert their federal

constitutional claims under Ex parte Young); Paxton, 943 F.3d at 1001. “To the extent

that Ex parte Young requires that the state actor ‘threaten’ or ‘commence’ proceedings

to enforce the unconstitutional act, state defendants’ pervasive enforcement [will]

satisf[y] that test.” Air Evac EMS, Inc. v. Texas, Dep’t of Ins., Division of Workers’

Comp., 851 F.3d 507, 519 (5th Cir. 2017) (citing Ex parte Young, 209 U.S. at 156).

“Panels in this circuit have defined ‘enforcement’ as ‘typically involv[ing] compulsion

or constraint.” Paxton, 943 F.3d at 1000 (quoting K.P. v. LeBlanc, 627 F.3d 115, 124

(5th Cir. 2010)) (citation omitted).

      In Air Evac, an air-ambulance company alleged that a state workers’

compensation statute that set the maximum allowable reimbursement amount for

medical services was preempted by federal law. 851 F.3d at 510–13. The air-

ambulance company sought to employ the Young exception to sue the Texas

Commissioner of Insurance and the Texas Commissioner of Workers’ Compensation.

Id. The state officials in question engaged in “rate-setting” under the workers’

compensation statute and oversaw the initial arbitration process for fee disputes. Id.

The Fifth Circuit held that the air-ambulance company could invoke the Young

exception to sue the state officials for injunctive relief because the officials

“constrain[ed] [the air-ambulance company’s] ability to collect more than the

maximum-reimbursement rate under the [workers’ compensation statute] . . . [and]




                                          45
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 46 of 57



effectively ensur[ed] the maximum-reimbursement scheme [was] enforced from start

to finish.” Id. at 519.

        In K.P., the Fifth Circuit considered whether the Louisiana Patients’

Compensation Fund Oversight Board (the “Board”) had the requisite “connection [to]

the enforcement” of the challenged statute to subject them to suit under the Young

exception. 627 F.3d at 124 (citation omitted). The statute removed the medical

malpractice cap for abortion providers. Id. at 119–120. The Board oversaw

malpractice claims lodged against physicians enrolled in the Patient Compensation

Fund and had denied plaintiffs coverage for an abortion-related malpractice claim in

accordance with the challenged statute. Id. The court held that because the Board

was required to differentiate between permissible and impermissible claims under

the challenged statute, it took an “active role” in enforcing the statute and had the

requisite connection to enforcement so as to fall within the Young exception. Id. at

125.

        The Justices of the Louisiana Supreme Court constrain Boudreaux’s ability to

practice law in the State of Louisiana without associating with the LSBA because

they take an “active role” in enforcing the LSBA membership requirement. The LSBA

certifies to the Supreme Court those members who are in bad standing and ineligible

to practice law for failing to timely register. Articles of Incorporation, art. V § 1. The

Louisiana Supreme Court is responsible for initiating disciplinary proceedings and

sanctioning members who fail to comply with the registration requirement and may

disbar such members. La. S. Ct. R. XIX §§ 9(a), 10A(1).



                                           46
       Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 47 of 57



         Relatedly, the Louisiana Supreme Court’s authority to sanction members who

fail to register establishes that the Justices have the particular duty to enforce the

registration requirement. See Okpalobi, 244 F.3d at 416. The Louisiana Supreme

Court has also consistently demonstrated its willingness to punish attorneys who fail

to comply with the Louisiana Rules of Professional Conduct. See, e.g., In re Bell, 2019-

1345 (La. 11/5/19), 281 So.3d 650 (disbarring a member who violated several rules of

professional conduct); In re Cortigene, 2013-2022 (La. 2/14/14), 144 So.3d 915

(temporarily enjoining an unlicensed attorney from seeking full admission to the

LSBA because he engaged in the unauthorized practice of law); In re Pitre, 2005-0853

(La. 6/17/05), 903 So.2d 1130 (disbarring a member who represented clients despite

his ineligibility to practice law as a result of his failure to pay dues and other

violations of the Louisiana Rules of Professional Conduct). The Justices, therefore,

have a sufficient connection to the enforcement of the LSBA’s mandatory association

requirement to fall within the Young exception.

         Defendants    additionally   argue    that   the   Eleventh   Amendment   bars

Boudreaux’s claim because he must first submit his challenge to the constitutionality

of the LSBA’s mandatory association requirement to the LSBA and Louisiana

Supreme Court. 84 Defendants cite Consumers Union in support of this argument. 85

         In Consumers Union, the district court twice continued the case so that the

Virginia Supreme Court and state bar could consider amending its state bar code in




84   R. Doc. No. 27, at 12–13.
85   Id.

                                              47
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 48 of 57



light of the American Bar Association’s proposed amendments, which would have

rendered plaintiffs’ challenge moot. 86 446 U.S. at 726. The Virginia Supreme Court

and state bar decided not to adopt the proposed amendments and instead determined

that it would enforce the challenged rule. Id.

      The United States Supreme Court held that the Eleventh Amendment did not

shield the Chief Justice of the Virginia Supreme Court from suit and that such a suit

could proceed pursuant to Ex parte Young because the Virginia Supreme Court had

independent enforcement authority to initiate disciplinary proceedings against

attorneys. Id. at 736–37. The court never indicated that absent providing the Virginia

Supreme Court and state bar an opportunity to amend the challenged rule, the

district court would not have had jurisdiction.

      Because the LSBA and Louisiana Supreme Court have not made an

affirmative decision to enforce the mandatory membership requirement rather than

amend it, as the Virginia Supreme Court did in Consumers Union, defendants argue,

defendants are not threatening or about to commence proceedings against Boudreaux

and the Young exception is inapplicable. 87

      As previously mentioned, the Louisiana Supreme Court has demonstrated its

willingness to sanction members who violate the Louisiana Rules of Professional

Conduct, which encompasses the mandatory membership requirement. La. R. Prof.




86 Plaintiffs challenged a Virginia Bar Code rule that prohibited lawyers from
providing certain detailed information in legal directories regarding their business
practices on First Amendment grounds. Consumers Union, 446 U.S. at 725–26.
87 R. Doc. No. 27, at 12.



                                          48
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 49 of 57



Cond. § 1.1(c). And, notably, defendants have not alerted the Court to any pending

amendments to the LSBA Articles of Incorporation, Bylaws, or Louisiana Supreme

Court rules that would render Boudreaux’s challenge moot.

      Accordingly, because the Justices enforce the laws that Boudreaux challenges

as unconstitutional, they are subject to suit for injunctive relief pursuant to the

Young exception, and the Eleventh Amendment does not bar Boudreaux’s first claim.

                             F. Legislative Immunity

      Defendants argue that the Justices are entitled to absolute legislative

immunity because Boudreaux challenges only the potential enforcement of laws and

rules related to membership in the LSBA. 88 Accordingly, defendants assert,

Boudreaux’s complaint is directed to the Justices in their legislative rather than

enforcement capacities. 89

      Boudreaux argues that legislative immunity does not apply because he does

not challenge the Justices’ legislative actions in promulgating Louisiana bar rules,

but rather seeks an injunction to bar defendants from enforcing such rules. 90 The

Court will address defendants’ argument only as it pertains to Boudreaux’s

remaining claim.

      “[O]fficials outside the legislative branch are entitled to legislative immunity

when they perform legislative functions[.]” Bogan v. Scott-Harris, 523 U.S. 44, 55

(1998) (citation omitted). When exercising its sovereign rule-making authority, a



88 R. Doc. No. 17, at 29.
89 Id.
90 R. Doc. No. 19, at 29.



                                         49
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 50 of 57



state supreme court occupies the same position as that of the state legislature. Lewis,

792 F.2d at 497 (citing Bates v. State Bar of Arizona, 433 U.S. 350 (1977)). Like

legislators, the members of the state’s highest court are entitled to absolute

legislative   immunity    in   conjunction     with   promulgating     bar   admission

rules. Consumers Union, 446 U.S. at 734. Thus, legislative immunity would foreclose

any suit based upon the issuance of, or failure to amend, a challenged bar admission

rule. Id.

       However, the United States Supreme Court has held that when a state

supreme court “performs more than a legislative role with respect to [state bar rules],”

and “has independent enforcement authority of its own,” the state supreme court and

its members are proper defendants in a suit for declaratory and injunctive relief. Id.

at 734–36.

       Boudreaux challenges the constitutionality of La. R.S. §§ 37:211, 37:213, and

Rule 1.1(c) of the Louisiana Rules of Professional Conduct and seeks to enjoin their

enforcement. None of his claims are directed at the Justices’ roles in having

promulgated such bar registration requirements, but rather are directed at their roles

in enforcing such requirements. As previously discussed, the Justices enforce the

LSBA’s mandatory association requirement and perform more than a legislative role

with respect to such rules. Accordingly, legislative immunity is inapplicable to the

Justices.




                                          50
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 51 of 57



                              IV. Rule 12(b)(6) Motion

      The Court, having concluded that it only has subject matter jurisdiction over

count one of Boudreaux’s complaint, will next consider defendants’ Rule 12(b)(6)

motion as it pertains to the remaining claim, that the LSBA’s compelled membership

requirement violates his First and Fourteenth Amendment rights.

                                          A.

      Pursuant to Rule 12(b)(6), a district court may dismiss a complaint or part of

a complaint when a plaintiff fails to set forth well-pleaded factual allegations that

“raise a right to relief above the speculative level.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). The

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 547).

      A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)).

      In assessing the complaint, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). Furthermore, the



                                          51
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 52 of 57



Court must typically limit itself to the contents of the pleadings, including

attachments thereto. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000). The Court may consider documents that are essentially “part of the

pleadings”—that is, any documents attached to or incorporated into the plaintiff’s

complaint by reference that are central to the plaintiff’s claim for relief. Causey v.

Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004). “Dismissal is

appropriate when the complaint ‘on its face show[s] a bar to relief.’” Cutrer v.

McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark v. Amoco Prod. Co.,

794 F.2d 967, 970 (5th Cir. 1986)).

                                          B.

      Defendants argue that the Louisiana Supreme Court is an improper defendant

and should be dismissed from this lawsuit because it is not a juridical entity. 91 State

law determines whether an entity has the capacity to sue or be sued. Fed. R. Civ. P.

17(b)(3). Under Louisiana law, an entity cannot be sued unless it is a juridical person.

Chisom v. Edwards, No. 86-4075, 2012 WL 13005340, at *3 (E.D. La. Aug. 6, 2012)

(Morgan, J.). The Louisiana Supreme Court is not a juridical person. Id.

      Boudreaux argues that this case is indistinguishable from LeClerc v. Webb, 419

F.3d 405, 414 (5th Cir. 2005), which stated that “[w]hen acting in its enforcement

capacity, the Louisiana Supreme Court, and its members, are not immune from suits

for declaratory or injunctive relief.” 92 Id. (citing Consumers Union, 446 U.S. at 719).



91 R. Doc. No. 12-2, at 16–17. Defendants do not argue that the LSBA is not a juridical
entity.
92 R. Doc. No. 20, at 16–17.



                                          52
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 53 of 57



Plaintiffs in that case sought declaratory and injunctive relief against the

enforcement of a Louisiana Supreme Court rule regarding bar admissions. Id.

      Importantly, though, in LeClerc, plaintiffs only sued the Justices of the

Louisiana Supreme Court in their official capacities, among other individual

defendants, not the Louisiana Supreme Court itself. Id. at 405. Similarly, in

Consumers Union, cited by the Fifth Circuit in support of its holding, defendants did

not appeal the issue of whether the Virginia Supreme Court was a “person” suable

under 42 U.S.C. § 1983 and, therefore, the issue was not before the court. 446 U.S. at

737 n.16.

      Moreover, district courts in Louisiana have consistently held, since LeClerc,

that the Louisiana Supreme Court is not a person or juridical entity capable of being

sued under § 1983. See Bankston v. Hamilton, No. 16-1368, 2017 WL 872666, at *4

(W.D. La. Jan. 27, 2017) (citation omitted); Scott v. Supreme Court of Louisiana, No.

12-2502, 2013 WL 1288565, at *3 n.7 (E.D. La. Mar. 27, 2013) (Feldman, J.) (citation

omitted); Mahogany v. L.A.R.S. 15:1186(A)(2), No. 07-1280, 2007 WL 1851941, at *2

(E.D. La. June 27, 2007) (Barbier, J.) (citations omitted). For the foregoing reasons,

the Louisiana Supreme Court is not a proper defendant and must be dismissed from

this lawsuit.

                                         C.

      Defendants also argue that Boudreaux’s first claim for relief is barred by the

United States Supreme Court’s decisions in Lathrop v. Donohue, 367 U.S. 820 (1961)




                                         53
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 54 of 57



(Brennan, J., plurality opinion) and Keller, 496 U.S. at 17, and assert that Janus v.

AFSCME, 138 S. Ct. 2448 (2018) did not overrule these binding precedents. 93

      Boudreaux argues that the United States Supreme Court has not resolved the

question of whether attorneys may be compelled to associate with an organization

that engages in political or ideological activities because “Keller assumed, without

deciding, that compulsory membership requirements are valid, citing Lathrop.” 94

Boudreaux argues that Lathrop did not resolve the mandatory-membership question

because the plurality decision stated that it was addressing “only . . . a question of

compelled financial support of group activities, not . . . involuntary membership in

any other aspect.” 95 Boudreaux urges this Court to hold that, based on the Supreme

Court’s reasoning in Janus, the LSBA cannot constitutionally compel Boudreaux to

associate with it to practice law in Louisiana. 96

      The Court is not persuaded that the United States Supreme Court left the

mandatory-membership question open in Keller or Lathrop. The Court is similarly

not persuaded that Janus overruled one or both decisions.

      In Lathrop, the plaintiff, a Wisconsin attorney, challenged the constitutionality

of the Wisconsin Supreme Court’s order requiring all attorneys to join the Wisconsin

Bar Association and pay mandatory dues to be licensed to practice law in the state.

367 U.S. at 827–28. The United States Supreme Court clarified that it was only




93 R. Doc. No. 12-2, at 5.
94 R. Doc. No. 20, at 6.
95 Id. (citing Lathrop, 367 U.S. at 828).
96 Id. at 6–9.



                                            54
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 55 of 57



confronted with the “question of compelled financial support of group activities, not

with involuntary membership in any other aspect” because the plaintiff’s “compulsory

enrollment imposes only the duty to pay dues.” Id.

      This case presents an analogous situation. Boudreaux’s compulsory enrollment

in the LSBA imposes upon him only the duty to pay dues and it does not otherwise

compel him to attend meetings or associate with any person. The United States

Supreme Court, therefore, has already answered the question presented in

Boudreaux’s first claim—whether states can condition the right to practice law in the

state on membership in the state bar association and the payment of dues—in the

affirmative. Keller relied upon this holding in deciding that an integrated bar

association’s use of compulsory dues to finance activities germane to its legitimate

purposes does not violate attorneys’ First Amendment rights. 496 U.S. at 13–14.

      This case is distinguishable from Janus, which held that public-sector unions

may not deduct agency fees or “any other payment to the union” from the wages of

nonmember employees unless the employees waive their First Amendment rights by

“clearly and affirmatively consent[ing] before any money is taken from them.” 138 S.

Ct. at 2486. Like Keller and Lathrop, this case involves mandatory membership in a

bar association, not a public-sector union. The majority in Janus did not discuss

Keller or respond to the dissent’s assertion that Keller was a “case . . . involving

compelled speech subsidies outside the labor sphere [that] today’s decision does not

question.” 138 S. Ct. at 2498 (Kagan, J., dissenting). The United States Supreme

Court has made it clear that “if a precedent of this Court has direct application in a



                                         55
     Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 56 of 57



case [here, Keller], yet appears to rest on reasons rejected in some other line of

decisions [here, Janus], the [lower courts] should follow the case which directly

controls, leaving to this Court the prerogative of overruling its own decisions.”

Agostini v. Felton, 521 U.S. 203, 237 (1997) (quotation omitted).

       The Court must, therefore, apply Lathrop and Keller to this controversy. See

Adam Jarchow and Michael D. Dean v. State Bar of Wisconsin, et al., No. 19-266,

2019 WL 6728258, at *1 (W.D. Wis. Dec. 11, 2019), aff’d, No. 19-3444 (7th Cir. Dec.

23, 2019) (holding that even though Janus may have eroded the foundation of Keller,

the court was still bound by Keller); Caruso v. Washington State Bar Association 1933,

716 F. App’x 650, 651 (9th Cir. 2018) (holding that the district court properly

dismissed the plaintiff’s action challenging the constitutionality of the Washington

State Bar Association’s mandatory membership and dues requirements, citing Keller

and Lathrop); Gruber v. Oregon State Bar, No. 18-1591, 2019 WL 2251826, at *8–*9

(D. Or. Apr. 1, 2019) (dismissing the plaintiff’s action challenging the

constitutionality of the Oregon State Bar Association’s mandatory membership and

dues requirements because Keller and Lathrop controlled).

       Because Boudreaux’s first claim for relief is foreclosed by the Supreme Court’s

decisions in Lathrop and Keller, the Court must dismiss the claim pursuant to Rule

12(b)(6).




                                         56
    Case 2:19-cv-11962-LMA-JVM Document 35 Filed 01/13/20 Page 57 of 57



                                      V. Conclusion

         For the foregoing reasons,

         IT IS ORDERED that the motion to dismiss for lack of subject matter

jurisdiction, pursuant to Rule 12(b)(1), is GRANTED IN PART. Counts two and

three of Boudreaux’s complaint are DISMISSED WITHOUT PREJUDICE as to the

LSBA and the individually named Justices.

         IT IS FURTHER ORDERED that counts two and three of Boudreaux’s

complaint are DISMISSED WITH PREJUDICE as to the Louisiana Supreme

Court.

         IT IS FURTHER ORDERED that the motion to dismiss for failure to state a

claim for relief, pursuant to Rule 12(b)(6), is GRANTED IN PART. Count one is

DISMISSED WITH PREJUDICE as to all defendants.



         New Orleans, Louisiana, January 13, 2020.



                                          _______________________________________
                                                   LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                           57
